Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
1, 2006







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed August 1, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00647-CV
____________
 
IN RE WILLIAM E. BALDRIDGE, JIMI LEA CONWAY, D.
KIMBERLI WALLACE, TMPR, INC., CMPR, INC., CLIFF MANAGEMENT,
INC., CLIFF MANAGEMENT I, LTD. and TRIMARK REALTY INVESTMENTS, INC.,
 Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N




On July 27, 2006, relators, William
E. Baldridge, Jimi Lea Conway, D. Kimberli Wallace, TMPR, Inc., CMPR, Inc.,
Cliff Management, Inc., Cliff Management I, Ltd., and Trimark Realty
Investments, Inc., filed a petition for writ of mandamus in this Court and a
motion for an emergency stay.  See Tex.
Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1, 52.10.  Relators ask this Court to
order the Honorable Tony Lindsay, presiding judge of the 280th District Court,
Harris County, Texas, to vacate her discovery orders rendered on June 23 and
July 14, 2006.  Relators have not provided us with a written order.  Relators
have failed to establish they are entitled to mandamus relief.  See Tex. R. App. P. 52.3(j)(A); In re
Bledsoe, 41 S.W.3d 807, 811  (Tex. App.CFort Worth 2001, orig. proceeding)
(concluding that mandamus relief may be based on oral ruling only if the ruling
is a Aclear, specific, and enforceable
order that is adequately shown by the record@).[1] 
Accordingly, we deny relators= petition for writ of mandamus and deny their motion for
emergency stay.   
 
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 1, 2006.
Panel consists of Chief Justice
Hedges, and Justices Hudson and Guzman




[1]The trial court=s
written discovery order, dated June 23, 2006, was vacated during the hearing
conducted on July 14.